Citation Nr: 1021687	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
eye conjunctivitis and chalazion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
March 1954. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  September 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The September 1996 rating decision, which denied the 
claim of entitlement to service connection for a left eye 
condition, is final.

2.  The evidence received since the September 1996 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for left eye conjunctivitis and chalazion and does not raise 
a reasonable possibility of substantiating the Veteran's 
claim.




CONCLUSION OF LAW

The evidence received since the final September 1996 rating 
decision, which denied the claim of entitlement to service 
connection for left eye conjunctivitis and chalazion, is not 
new and material, and thus the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms 'new' and 'material' have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented. A review of the February 2005 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial, before initially deciding those claims in a 
rating decision dated September 2005.  The timing of such 
notice reflect compliance with the requirements of the law as 
found by the Court in Pelegrini II. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims.  The 
Veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal.  

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO most recently denied the Veteran's claim for service 
connection for left eye conjunctivitis and chalazion in a 
September 1996 decision because there was no opinion or 
evidence linking the Veteran's eye condition to active 
service.  The Veteran was notified of this decision the next 
month.  The Veteran did not appeal the decision and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the September 1996 
decision included service treatment records,  post-service 
treatment records, hearing testimony, morning reports from 
the Veteran's unit, and the Veteran's contentions.  In this 
regard, the Board notes that although morning reports 
indicate that the Veteran was treated for left eye 
conjunctivitis and chalazion during service, there was no 
indication in the claims file that the Veteran had a current 
left eye condition which was related to active service.

The Board notes in this regard that a July 1983 letter from a 
private physician indicates that "... it's our opinion that 
Mr. [redacted] had suffered in 1952, of mydriasis, possibly 
secondary to an iritis O.S. mydriasis persistent after 
cycloplegic medication.  The mydriasis was present on June 
25, 1983 when Mr. [redacted] was reexamined and we noted a 
negative response to myotics." The Board declined in a 
February 1985 decision to find that this physician's 
statement presented a positive nexus between a current left 
eye condition and treatment during active service.  

The pertinent evidence added to the record since the 
September 1996 rating decision consists of additional post-
service treatment records, a VA examination, additional 
contentions by the Veteran and a hearing transcript.  The 
Board notes that none of the evidence associated with the 
Veteran's claims file since the September 1996 rating 
decision indicates that the Veteran has a current eye 
condition which is related to active service.  

The Board notes that the RO afforded the Veteran a VA 
examination during August 2005, even though VA is not obliged 
to get a medical opinion or examination when new and material 
evidence has not been presented or secured prior.  38 CFR 
3.159(c)(4)(iii).  The examiner diagnosed the Veteran with a 
longstanding history of mydriasis, decreased vision, 
maculopathy, lenticular sclerosis, optic neuropathy, and 
asymmetry of the C/D ration of the left eye.  The examiner 
declined to indicate that the Veteran's current eye 
conditions were related to active service.

After review, the Board finds that, while some new evidence 
has been received, such evidence is not material as it does 
not tend to show that the Veteran has a current eye condition 
which is related to service.  Such contentions by the Veteran 
were considered in the prior denials of the claim.  Moreover, 
no medical opinion has been received which links the 
Veteran's current eye conditions with active service.  
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for left eye conjunctivitis and 
chalazion is not reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for left eye 
conjunctivitis and chalazion is not reopened, and the appeal 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


